Perlin, C.J. Claimant seeks payment of the sum of $200.25 for services rendered at the request of the East St. Louis Regional Office of the Division of Child Welfare, Department of Children and Family Services. The parties have stipulated that the sum requested is due and owing to claimant. It appears from the statement of fact that the reason for nonpayment of the hospital bill was that the bill was misplaced, and not discovered before funds for payment thereof lapsed on September 30, 1967. Where a contract with the State has been (1) properly entered into; (2) services satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; and (4) adequate funds were available at the time the contract was entered into, this Court will enter an award for the amount due. National Korectaire Company vs. State of Illinois, 22 C.C.R. 302; Gilbert-Hodgman, Inc. vs. State of Illinois, 24 C.C.R. 509. The record shows that all the qualifications have been met in the instant case. Claimant is hereby awarded the sum of $200.25.